          Case 1:19-vv-01943-UNJ Document 31 Filed 05/19/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1943V
                                        UNPUBLISHED


    JESSICA J. HEIN,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: April 15, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


Richard H. Moeller, Moore, Hefferman, et al., Sioux City, IA, for Petitioner.

Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On December 23, 2019, Jessica J. Hein filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”), which meets the Table definition for SIRVA, after receiving the
tetanus, diphtheria, and acellular pertussis (“Tdap”) vaccine on July 3, 2018. Petition at
1. In the alternative, Petitioner alleges that her SIRVA was caused-in-fact by the Tdap
vaccine she received. Id. at 2. Petitioner further alleges that she received the Tdap
vaccine in the United States, that she suffered the residual effects of her SIRVA for more
than six months, and that neither she nor any other party has filed a civil action or received


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-01943-UNJ Document 31 Filed 05/19/21 Page 2 of 2




compensation for her SIRVA. Id. at ¶¶ 4, 39-41. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On April 15, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent has concluded that “[P]etitioner has satisfied the criteria set forth
in the revised Vaccine Injury Table and the Qualifications and Aids to Interpretation”. Id.
at 3. Respondent further agrees that “based on the case record as it now stands,
[P]etitioner has satisfied all legal prerequisites for compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2
